IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL ROBBINS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2410

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 2, 2016.

An appeal from an order of the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Jeffrey E. Lewis, Criminal Conflict & Civil Regional Counsel, and Michael J.
Titus, Assistant Regional Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR, and OSTERHAUS, JJ., CONCUR.